Exhibit 10.1

 

LOGO [g614539ex10_1pg001.jpg]

October 1, 2013

Ernest R. De Paolantonio

4 Krista Court

Mendham, NJ 07945

 

Re: Conditional Offer of Employment

Dear Ernie,

BioDelivery Sciences International, Inc. (BDSI) is pleased to extend to you a
conditional offer of employment as Chief Financial Officer (CFO) in accordance
with the following terms and conditions. Please note that this offer is subject
to you satisfying our criteria in a pre-employment background and reference
check. This letter is intended to supersede any previous letter between you and
BDSI relating to your appointment.

Position description: The CFO`will be responsible for overseeing BDSI’s global
financial strategy and organization. He will work with senior executives and the
board of directors to establish financial and strategic goals for the company,
and financial and investing strategies to meet specific business objectives,
legal, regulatory and securities reporting requirements. Responsibilities
include long-range financial planning and policies, accounting practices and
procedures and the company’s relationship with the financial and shareholder
communities. Oversees all aspects of financial planning and reporting including;
the controller function, accounting, treasury, and tax on a global basis to
ensure compliance with financial reporting standards, shareholder requirements
and regulatory requirements. May also direct the functions of business planning,
legal, human resources, and/or information systems and be involved in certain
operational matters. Responsible for all financial functions (including
controller, treasury, tax, accounting, budgets) on a global basis. If requested,
CFO will also act as Treasurer and Secretary of BDSI.

If you decide to join BDSI, your proposed starting date will be no later than
October 15, 2013, as agreed to by you and BDSI’s CEO.

You will receive an initial salary of $11,538.46 payable bi-weekly, which is
equivalent to an annual salary of $300,000. You will also be provided with 100%
of your starting annual base pay in incentive stock options. The strike price of
these options will be based upon the 30 day vwap. The options will vest annually
over 3 years in increments of 1/3, 1/3, and 1/3, respectively beginning on your
first anniversary of your start date. Annual adjustments to salary, as well as
bonus and additional stock option or RSU awards are at the discretion of the
Board of Directors and based on meeting personal and corporate objectives for
the year. Your annual bonus target is 35% of your salary. You will also be
provided with 4 weeks paid vacation according to BDSI’s Vacation Policy in
addition to 11 company-paid holidays each year.

We will also provide you and your wife with one set of round trip tickets and
two night hotel accommodations if you do not have your own accommodations for a
housing search in the Raleigh area. We will also provide you with 3 months of
temporary housing assistance (assuming you remain employed during such period)
up to $1400.00 per month. We will also pay to have you and your family’s
personal items and housing contents moved from your current home to your
temporary or permanent housing. You will need to obtain/provide three quotes for
the cost of moving these contents. .We will reimburse you for the least
expensive quote. If you choose a different carrier, you will be responsible for
the difference.

 

 

801 Corporate Center Drive, Suite 210, Raleigh, North Carolina 27607

Tel +1 919 582 9050 Fax +1 919 582 9051

www.biodeliverysciences.com

Page 1 of 3



--------------------------------------------------------------------------------

Upon acceptance of this offer, you will be permitted to participate in the
following benefits, in accordance with our policies as they may change from time
to time, and after meeting the applicable eligibility requirement of 30 days of
continued employment:

 

  •   Health insurance (Premiums paid 100% by BDSI for all coverage levels)

 

  •   Dental Insurance (Premiums paid 100% by BDSI for all coverage levels)

 

  •   Basic Life & Accidental Death & Dismemberment Insurance

 

  •   Long and Short Term Disability Insurance

 

  •   401(k) Plan (after 60 days) with Employer match

 

  •   Employee Stock Options Plan

Additionally, as a full-time employee, you would be entitled to five paid sick
days due to illness in accordance with BDSI’s Sick Leave Policy, which may be
modified from time to time, at the discretion of the Board of Directors.

Your employment with BDSI will be at will. However, if BDSI terminates your
employment other than for “Cause” (as defined below) or when your employment
terminates in the case of your death or permanent disability, BDSI will pay you
a one-time cash severance payment equal to your full year’s base salary if you
have been continuously employed for greater then one (1) year; otherwise you
will be entitled to a one-time cash severance payment equal 50% of your full
year’s base salary. As used herein, the term “Cause” means (i) a continuing
material breach or material default (including, without limitation, any material
dereliction of duty) by you of any agreement between you and BDSI or your
continuing failure to follow the direction of BDSI’s Chief Executive Officer or
its Board of Directors; (ii) your gross negligence, willful misfeasance or
breach of fiduciary duty; (iii) your commission of an act of fraud, embezzlement
or any felony or crime of dishonesty in connection with your duties with BDSI;
or (iv) your conviction of a felony or any other crime that would materially and
adversely affect: (a) BDSI’s business reputation or (ii) the performance of your
duties for BDSI. In the event of a termination of your employment for Cause,
BDSI will pay your salary and expenses reimbursable incurred through the date of
termination, and thereafter BDSI shall have no further responsibility for
termination or other payments to you.

In addition, if your employment with BDSI is terminated by BDSI or its successor
within six (6) months following the occurrence of a “Change of Control” (as
defined below) (a “Severance Triggering Event”), then: (i) you will be entitled
to a one-time cash severance payment equal to your then current annual base
salary; (ii) you shall maintain any rights that you may have been specifically
granted pursuant to any of BDSI’s or its successor’s retirement plans,
supplementary retirement plans, profit sharing and savings plans, healthcare,
401(k) and any other employee benefit plans sponsored by BDSI or its successor
and (iii) all unvested options to acquire shares of BDSI common stock granted to
you under BDSI’s 2011 Equity Incentive Plan or any similar plan shall
immediately become fully vested and shall be exercisable over a period of three
(3) years from the occurrence of a Severance Triggering Event. Following BDSI or
its successor’s compliance with clauses (i), (ii) and (iii) above, BDSI or its
successor shall have no further obligations to you following termination. In
addition, upon any termination of your employment by BDSI, should BDSI agree in
its discretion to pay you severance, a condition to the payment of any severance
amount or post-termination benefit shall be: (i) BDSI’s concurrent receipt of a
general release by you of all claims against BDSI and its affiliates in the form
reasonably acceptable to you and BDSI and (ii) that all such payments shall
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
all regulations promulgated thereunder.

For purposes of the foregoing, the term “Change of Control” means the occurrence
of any one or more of the following events (it being agreed that, with respect
to paragraphs (i) and (iii) of this definition below, a “Change of Control”
shall not be deemed to have occurred if the applicable third party acquiring
party is an “affiliate” of BDSI within the meaning of Rule 405 promulgated under
the Securities Act of 1933, as amended): (i) an acquisition (whether directly
from BDSI or otherwise) of any voting securities of BDSI (the “Voting
Securities”) by any “Person” (as the term person is used for purposes of
Section 13(d) or 14(d) of the Securities and Exchange Act of 1934, as amended
(the “1934 Act”)), immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
forty percent (40%) or more of the combined voting power of the BDSI’s then
outstanding Voting Securities; (ii) the individuals who, as of the date hereof,
are members of BDSI’s Board of Directors cease, by reason of a financing,
merger, combination, acquisition, takeover or other non-ordinary course
transaction affecting BDSI, to constitute at least fifty-one percent (51%) of
the members of the

 

 

801 Corporate Center Drive, Suite 210, Raleigh, North Carolina 27607

Tel +1 919 582 9050 Fax +1 919 582 9051

www.biodeliverysciences.com

Page 2 of 3



--------------------------------------------------------------------------------

Board of Directors; or (iii) approval by the Board of Directors and, if
required, stockholders of BDSI of , or execution by BDSI of any definitive
agreement with respect to, or the consummation of (it being understood that the
mere execution of a term sheet, memorandum of understanding or other non-binding
document shall not constitute a Change of Control): (A) a merger, consolidation
or reorganization involving BDSI, where either or both of the events described
in clauses (i) or (ii) above would be the result; (B) a liquidation or
dissolution of or appointment of a receiver, rehabilitator, conservator or
similar person for, or the filing by a third party of an involuntary bankruptcy
against, BDSI; or (C) an agreement for the sale or other disposition of all or
substantially all of the assets of BDSI to any Person (other than a transfer to
a subsidiary of BDSI).

Please note that this offer is contingent upon:

 

  (i) Confirmation of employee-provided information regarding prior work
history, education, personal and professional references. A formal background
investigation will be undertaken; employment is contingent pending the
validation of satisfactory results by the investigating agency;

 

  (ii) Approval by the Compensation Committee of BDSI’s Board of Directors of
the compensation terms of this letter and your formal appointment by BDSI’s
Board of Directors as an executive officer of BDSI;

 

  (iii) Execution and delivery to BDSI of BDSI’s standard Confidentiality,
Intellectual Property and Non-Competition Agreement for employees (provided in
separate documentation); and

 

  (iv) Compliance with requirements of the Immigration Reform and Control Act.
(Completion of I-9 form and copies of appropriate documents must be provided on
your first day of employment).

You further agree that the terms of this conditional offer of employment are
confidential and that you will not effect, directly or indirectly, any
transactions involving BDSI’s publicly-traded securities while in possession of
material non-public information relating to BDSI (which includes the fact that
you are in discussions to join BDSI).

If the above terms are acceptable, please contact me at your earliest
convenience regarding acceptance of our contingent offer of employment. I can be
contacted by phone at (919) 582-9050. To formally accept this offer, please sign
in the appropriate place below and return an executed copy of this letter to me.
Please retain an executed copy of this letter for your own records.

We are excited about the future of BDSI and your contribution to our success.

I look forward to hearing from you regarding this offer.

Regards,

/s/ Mark A. Sirgo

Mark A. Sirgo, Pharm. D.

President & CEO

BioDelivery Sciences International, Inc.

Acknowledged and agreed as of the date set forth below:

 

/s/ Ernest R. De Paolantonio

Name:   Ernest R De Paolantonio Dated:  

10/1/2013

 

 

801 Corporate Center Drive, Suite 210, Raleigh, North Carolina 27607

Tel +1 919 582 9050 Fax +1 919 582 9051

www.biodeliverysciences.com

Page 3 of 3